Exhibit 10.2

 

DEVELOPMENT AGREEMENT

 

This Development Agreement (this “Agreement”), dated as of the latest date by
the signatures below, which date is September 20, 2010 (the “Effective Date”),
is made by and between City of Cape Girardeau, Missouri, a constitutional
charter city and political subdivision of the State of Missouri under the name
City of Cape Girardeau (the “City”) and IOC-Cape Girardeau LLC, a Missouri
limited liability company (the “Developer”).

 

Recitals

 

WHEREAS, the Missouri Gaming Commission (“MGC”) has announced that it will
accept applications for the development of a riverboat gaming facility and
related facilities and potentially prioritize an application for investigation
and evaluation by the MGC, as provided in the Missouri Code of State
Regulations, Title 11, Division 45, Chapter 4, Section 60 (11 CSR 45-4.060)
(“Prioritization”) for licensure utilizing the only available Class B gaming
license in Missouri as of July 2010 (the “Last License”).

 

WHEREAS, in order to promote the general welfare and encourage capital
investment and economic development within the City, on or about April 20, 2010
the City delivered to the MGC a letter of interest supporting the construction
of a riverboat gaming facility and related facilities in the City.

 

WHEREAS, on or about April 29, 2010 Isle of Capri Casinos, Inc. (“IOC”)
delivered to the MGC a Letter of Interest expressing interest in the development
of a gaming facility.

 

WHEREAS, IOC is a Delaware corporation that is an experienced builder and
operator of riverboat and land-based gaming facilities, including three such
facilities in Missouri.

 

WHEREAS, on July 8, 2010 the Council of the City held a public meeting during
which interested parties, including IOC, presented conceptual plans for a gaming
facility project to be located within the City.

 

WHEREAS, IOC formed a wholly-owned subsidiary, IOC-Cape Girardeau LLC, a
Missouri limited liability company (the “Developer”) to undertake and develop
the Project.

 

WHEREAS, Developer proposes to submit an application to the MGC for the
development of a riverboat gaming facility and related facilities (the
“Project”) as further described on the attached Exhibit A (the “Project
Description”) and depicted on the attached Exhibit B (the “Conceptual Plan”) on
land within the City situated near the Mississippi River at approximately River
Mile 52.6 as described on the attached Exhibit C (the “Project Site”).

 

WHEREAS, the City has determined that the Project is an economic development
opportunity for the City, would create jobs and tax revenue, and the Project
would serve the public purposes and interests of the City and its residents.

 

1

--------------------------------------------------------------------------------


 

Agreement

 

Now, therefore, incorporating the Recitals above, and in consideration of the
mutual promises and benefits contained herein, the City and Developer agree as
follows:

 

1.             Designations.  During the Term of this Agreement and subject to
the conditions herein, as to the Last License:

 

1.1.          Developer.  The City designates the Developer as the only
preferred developer for the development of a gaming facility in the City and
grants to Developer the exclusive right to develop a gaming facility within the
Project Site during the term of this Agreement.

 

1.2.          Site.  The City designates the Project Site as the only preferred
site for the development of a gaming facility in the City and grants to
Developer the right to develop a gaming facility within the Project Site during
the term of this Agreement.

 

1.3.          No Other Preferred Developer or Site.  During the time that
Developer is the preferred developer and the Project Site is the preferred site
for a gaming facility in the City, and prior to the MGC granting Developer all
necessary licenses for operation of the Project, City will not enter into any
agreement with any person or entity other than Developer or regarding any other
location other than the Project Site that would designate or could be construed
to designate the other person or entity as a preferred developer or the other
location as a preferred site for the development of a gaming facility.

 

2.             Term.  The term of this Agreement shall commence on the Effective
Date and continue until the earlier to occur of: (a) the first (1st) anniversary
of the opening of a gaming facility that has received the Last License in
another jurisdiction outside the City; provided that nothing in this Agreement
shall be applied to limit or preclude the City in any way from designating a
preferred developer or taking any other actions as they may relate to such
additional or available license other than the Last License; or (b) termination
by either party pursuant to a right of termination in this Agreement.

 

3.             Developer Commitments.  Subject to satisfaction of the Conditions
Precedent as described in Section 4, Developer agrees to take the following
actions (“Developer Commitments”) at Developer’s cost and expense.

 

3.1.          MGC Application.  Developer shall, on or before September 1, 2010
(or by such later date as the MGC may stipulate for submission of applications
for the Last License) submit a substantially complete application to the MGC for
the Last License (as updated in accordance with Missouri gaming regulations from
time to time, the “Application”).  This action is not subject to satisfaction of
the Conditions Precedent.

 

3.2.          Rezoning Application.  No later than six (6) months after
Prioritization, Developer shall file a completed application with the City
requesting rezoning of the Project Site to a Planned Development District “PD
District” (or such other zoning district as Developer and City agree will
accommodate the Project) for the uses set forth

 

2

--------------------------------------------------------------------------------


 

in the Project Description (“Rezoning”).  Developer shall comply with the City
zoning procedures and other Applicable Requirements (defined in Paragraph 3.3).

 

3.3.          Site Plan Submission.  No later than the later to occur of
(a) sixty (60) days after Prioritization, or (b) sixty (60) days after Rezoning,
Developer shall submit to the City a Preliminary Site Plan for the Project.  The
Preliminary Site Plan shall be substantially consistent with the Project
Description, the Conceptual Plan and the Application, and shall be in accordance
with all applicable federal, state and City laws, and all applicable City codes,
procedures, requirements, and specifications, including but not limited to
applicable City street and improvement specifications (“Applicable
Requirements”).  No later than the later to occur of (a) sixty (60) days after
Prioritization, or (b) sixty (60) days after City approval of the Preliminary
Site Plan, Developer shall submit to the City a Final Site Plan in accordance
with all Applicable Requirements and in conformance with the approved
Preliminary Site Plan and such amendments as approved by the City. The
subdivision, resubdivision, or consolidation of lots and establishment of public
rights-of-way, required for the Project shall be in accordance with the
specifications and requirements of the City Subdivision Code, Chapter 25, and
all other Applicable Requirements.

 

3.4.          Construction Commencement.  No later than the later to occur of
(a) sixty (60) days after Prioritization, or (b) six (6) months after Rezoning,
or (c) six (6) months after Final Site Plan approval, Developer shall submit
completed applications for construction approvals and permits for the first
phase of construction.  Developer can elect to submit applications in a phased
manner as is normal and customary for phased projects, with the first phase
being at a minimum site, footings and foundation.  No later than six (6) months
after receiving approvals and permits for footings and foundation, Developer
will submit completed applications for the core and shell of the casino building
and for parking.  Submissions shall be as provided for and in compliance with
all Applicable Requirements.  Developer shall commence construction of the
Project (“Construction Commencement”) no later than the later to occur of
(a) sixty (60) days after Prioritization, or (b) ninety (90) days after receipt
of all required construction approvals and construction permits, including
floating casino floor approval from the American Bureau of Shipping.

 

3.5.          Demolition Prior to Construction Commencement.  Developer shall be
responsible for demolishing and removing all above-ground structures within the
Project Site not necessary for the Project, subject to compliance with all
Applicable Requirements related to such demolition and removal.  Developer may
remove or leave in place below-ground structures, subject to compliance with all
Applicable Requirements relating thereto.  In Developer’s sole discretion,
demolition and removal may occur prior to Construction Commencement and shall
not constitute Construction Commencement.

 

3.6.          Parcel Acquisition.

 

3.6.1.       Project Site.  The parcels and area that constitute the Project
Site are shown on Exhibit C.  Developer represents that Developer currently owns
or

 

3

--------------------------------------------------------------------------------


 

has under contract with the right to purchase a majority of the parcels that
constitute the Project Site.  Developer shall make reasonable and good faith
efforts to acquire fee ownership of all the parcels set forth on Exhibit C
within six (6) months after Prioritization.

 

3.6.2.       Areas for Public Infrastructure Improvements.  The parcels or
portions of parcels that constitute areas for public infrastructure improvements
are shown on Exhibit D.  Developer shall make reasonable and good faith efforts
to acquire fee simple ownership of the parcels or portions of parcels set forth
on Exhibit D within six (6) months after Prioritization.  To the extent that
plans approved by the City necessitate acquisition of additional or different
parcels or property interests, Developer and the City agree that Exhibit D shall
be amended to include such necessary parcels and property interests.

 

3.7.          Financing.  Developer shall pursue financing for the Project
reasonably acceptable to Developer.  No public financing or abatement of taxes
of any kind is authorized by this Agreement.

 

3.8.          Public Infrastructure Improvements.

 

3.8.1.       Street Improvements.  Street improvements that constitute public
infrastructure improvements (the “Street Improvements”) include: (a) realignment
and improvements to Main Street and Chestnut Street in accordance with the
Conceptual Plan and as approved on a Final Site Plan in accordance with all
Applicable Requirements (such realignment and improvements are collectively
referred to as the “Main and Chestnut Improvements”); and (b) roadway
improvements, relocation of overhead utilities, and streetscape improvements,
landscaping and decorative lighting consistent with the current Downtown
Business District, all along Main Street from Broadway to Mill, as reasonably
agreed upon by the City and Developer.  Developer shall have the right but not
the obligation to request each of the improvements in (b).  Unless otherwise
provided pursuant to the Infrastructure Fund described in Paragraph 3.8.3,
Developer shall construct and pay all costs relating to the Street Improvements,
including but not limited to all acquisition of rights-of-way, construction,
legal, engineering, surveying, and other costs.  Construction of the Main and
Chestnut Improvements shall be subject to such City conditions and requirements
as are necessary to maintain safe and efficient traffic flow and emergency
access at all times and shall be completed and qualified for acceptance by the
City prior to the commencement of gaming activities on the Project Site or
occupancy of any building within the Project Site.

 

3.8.2.       Construction of Utilities.  Unless otherwise provided pursuant to
the Infrastructure Fund described in Paragraph 3.8.3, Developer shall construct
and pay all costs relating to location, relocation and construction of Off-Site
Utility Improvements.  “Off-Site Utility Improvements” shall include stormwater
and sanitary sewer mains, sewage lift stations and water lines required for
service to the Project to the boundary of the Project Site in conformance with
all Applicable

 

4

--------------------------------------------------------------------------------


 

Requirements and final improvements plans approved by the City.  In addition,
Developer at its cost shall be responsible for the location, relocation and
construction for all other utilities to the Project Site and for all utilities
on the Project Site, unless otherwise specifically provided pursuant to the
Infrastructure Fund described in Paragraph 3.8.3.

 

3.8.3.       Infrastructure Fund.  The City and Developer shall negotiate in
good faith to consider establishment of a fund (the “Infrastructure Fund”) to
provide an alternative mechanism to pay the costs of the Street Improvements and
the Off-Site Utility Improvements and such other public improvement costs and
other lawfully included costs as may be agreed including acquisition of property
for public improvements (with fund establishment and financing costs, the
“Infrastructure Costs”).  Unless otherwise agreed, a funding agreement between
the City and Developer may provide that: (a) the City and not Developer shall
construct and pay all costs relating to the Street Improvements and the Off-Site
Utility Improvements in accordance with all Applicable Requirements;
(b) Developer shall reimburse the City for the Infrastructure Costs by paying to
the City one-half of one percent (0.5%) of Developer’s gross gaming revenue from
the Project annually until the City is reimbursed in full for the Infrastructure
Costs plus interest and other costs as agreed; (c) when or before establishment
of the Infrastructure Fund, Developer’s parent company, Isle of Capri
Casinos, Inc., shall deliver to City an acceptable binding and enforceable
writing or other mechanism that guarantees Developer’s payment of the
Infrastructure Costs.

 

3.9.          Traffic Study.  Developer has commissioned at Developer’s cost and
expense a traffic study (“Developer’s Traffic Study”) to comply with the
requirements of the MGC and the City and to identify traffic impacts of the
Project considering impacts up to ten (10) years from the anticipated date of
Construction Commencement based upon the Project Description and the Conceptual
Plan and any updated submissions or approvals.  Developer shall promptly make
Developer’s Traffic Study available to the City.  The City will accept the
results of Developer’s Traffic Study unless the City reasonably determines that
Developer’s Traffic Study contains material errors or omissions.  If the City
reasonably determines that Developer’s Traffic Study contains material errors or
omissions or does not comply with Applicable Requirements, the City may but is
not obligated to (a) require Developer to update Developer’s Traffic Study, or
(b) commission its own traffic study, to address the material errors or
omissions or compliance with Additional Requirements (the “City’s Traffic
Study”) and Developer shall pay the cost of the City’s Traffic Study.  If the
Developer’s Traffic Study or the City’s Traffic Study recommends improvements or
alterations necessary to address legitimate public safety concerns or to prevent
material diminishment in the service level in existence prior to Construction
Commencement, Developer shall be obligated to pay for or construct such
improvements or alterations as directed by the City in conformance with all
Applicable Requirements.  Such improvements or alterations may be included in
the Infrastructure Fund, if established.

 

3.10.        Taxes.  Developer shall pay all taxes assessed against the Project
pursuant to applicable law, including but not limited to gaming taxes, sales
taxes, business license

 

5

--------------------------------------------------------------------------------


 

taxes, and personal property and real estate taxes.  Developer reserves the
right to appeal, contest, object to or litigate any new tax or increase in tax
rate that is enacted after the Effective Date, or any property tax assessment
imposed after the Effective Date, pursuant to applicable law.

 

3.11.        Administrative Reimbursement Fee.  Within three (3) business days
after the Effective Date, Developer shall pay to the City a non-refundable fee
of One Hundred Fifty Thousand Dollars ($150,000) to reimburse and compensate the
City for the City’s time, expense and resources committed to the review,
negotiation and analysis of this Agreement, Developer’s proposal, the
designation of Developer as the preferred developer as effected herein, and
submissions by the City to the MGC, through September 30, 2010.  Nothing in this
Agreement shall be deemed to waive any tax, license, permit fee, user charge, or
generally applicable obligation otherwise lawfully imposed by the City.  Payment
of this fee is not subject to satisfaction of the Conditions Precedent.

 

3.12.        Other Payments from Developer.

 

3.12.1.     Partial Consideration Payment.  In partial consideration of the
actions and Commitments of City, including the transfer of approximately eleven
(11) acres of City property and public rights-of-way as described in Paragraph
5.4 and Exhibit E, Developer shall pay to City no later than City’s transfer of
title to the City property described in Paragraph 5.4 and Exhibit E Two Million
Dollars ($2,000,000) to be used by the City as follows: (1) up to One Million
Dollars ($1,000,000) shall be used by the City for costs relating to
improvements to Broadway Street; and (2) the remainder shall be used by the City
for other public improvements or other expenditures having a public purpose.

 

3.12.2.     Riverfront Region Economic Development Fund.  Developer shall pay
monthly three-tenths of one percent (0.3%) of Developer’s gross gaming revenue
from the Project to the City to be held in a special fund (the “Riverfront
Region Economic Development Fund”) (the “Riverfront Fund”) for improvements,
economic development and other public purposes benefiting the downtown
commercial and riverfront areas of the City, including but not limited to the
area between the Downtown Business District and the Project Site.  The City may
draw on and expend the funds from the Riverfront Fund directly or may contract
with Old Town Cape, Inc., a Missouri non-profit corporation or other non-profit
organizations agreeing to expend the funds for such specified public purposes. 
At least 70% of the expenditures from the Riverfront Fund shall go towards
capital improvements (including planning, design, implementation, and
construction).  Developer’s monthly payment to the Riverfront Fund required
under this paragraph shall be required only for such months that the City funds,
or makes a binding commitment to fund, an equal payment to be deposited in the
Riverfront Fund.  Notwithstanding any requirement herein to the contrary, in
lieu of Developer’s first Two Hundred Fifty Thousand Dollars ($250,000) in
payments to the Riverfront Fund, Developer shall pay to the City on or before
Construction Commencement the amount of Two Hundred Fifty Thousand

 

6

--------------------------------------------------------------------------------


 

Dollars ($250,000) which shall be used by the City for wayfinding signage costs
as provided for in Paragraph 5.3.4, with any remainder, if any, being deposited
in the Riverfront Fund.  That prefunded amount of $250,000 represents 0.3% of
Developer’s gross gaming revenue from the Project of $83,333,333.  After
Developer’s gross gaming revenue from the Project exceeds $83,333,333, Developer
will begin to make the monthly payments to the Riverfront Fund.  City may, but
shall not be obligated to, match into the Riverfront Fund for the first $250,000
payment.  If the Project Site becomes part of a Community Improvement District
then Developer can elect to terminate Developer’s payment obligation pursuant to
this paragraph upon written notice to the City for the period of time that the
Project Site is part of the Community Improvement District.

 

3.12.3.     Community Improvement District.  If a Community Improvement District
(“CID”) that includes all or a majority of the area of Special Business District
No. 2 of the City of Cape Girardeau is established pursuant to Sections 67.1401
to 67.1571 RSMo, as amended, and the CID does not include the Project Site, then
during the term of the CID, Developer shall make monthly to the City
supplemental cash payments in an amount equal to:  (1) the revenues in each such
month of the Project that would be subject to the CID sales tax if the Project
was included within the CID, multiplied by (2) a percentage equal to the sales
tax rate levied by the CID up to a maximum rate of one percent (1.0%).  Each
such supplemental payment shall be made contemporaneous with payments of monthly
sales tax receipts due to the State of Missouri Department of Revenue.  City
shall deposit the monthly supplemental payment into the Riverfront Fund for uses
authorized for the Riverfront Fund but such deposit shall not constitute the
City’s funding to the Riverfront Fund described in Paragraph 3.12.2.  The
parties hereby agree that Developer’s obligation to make the monthly
supplemental payments shall constitute a lien on the Project in favor of the
City.

 

3.13.        Dedication of Property.  Developer shall dedicate and transfer to
the City all property required for the Main and Chestnut Improvements and all
public streets and easements approved on the Final Site Plan, including the
properties and property interests shown on Exhibit D, by subdivision plat and by
special warranty deed with title insurance if any requested by City paid by
Developer or by general warranty deed, at such time as required by the City
after Developer completion of all required improvements thereon in conformance
with Applicable Requirements, which time shall be prior to the commencement of
gaming activities on the Project Site; provided that the City may authorize a
delay in completion of one or more transfers and completion of improvements
therein if such delay does not threaten public safety or place the public
interest at risk.  The form of such transfer and deed shall be as reasonably
approved by the City.

 

3.14.        Cooperation.  Developer shall cooperate with City in all respects
to ensure that the City can timely meet its Commitments and fully obtain all
benefits intended by this Agreement.

 

3.15.        Subject to Change.  Developer Commitments, including the commitment
to pursue the development of the Project, are subject to change due to the
Conditions

 

7

--------------------------------------------------------------------------------


 

Precedent described below and to “force majeure” events beyond Developer’s
reasonable control precluding satisfaction of the Commitments including:
(a) labor disputes, fire, unusual delays in transportation or supplies, adverse
weather conditions not reasonably anticipated, site conditions not reasonably
anticipated, and unavoidable casualties or other acts of God; and (b) change or
imposition of law making satisfaction of the Commitments impossible or unlawful.

 

3.16.        Development Generally.  Developer shall diligently pursue in good
faith the development of the Project in general accordance with this Agreement,
the information presented as part of the Application and the Project
Description.  Developer shall further diligently pursue in good faith the
satisfaction of the Conditions Precedent.  Nothing in this subparagraph shall
preclude Developer from exercising its rights of termination as provided in this
Agreement.

 

4.             Conditions Precedent.  Development of the Project requires
satisfaction of the conditions set forth below (“Conditions Precedent,” each a
“Condition Precedent”).  The Conditions Precedent are precedent to commencement
of construction of the Project (“Construction Commencement”) or precedent to
continuation of construction of the Project after commencement of construction
(“Continuation”).  Developer may, in its sole and absolute discretion, waive
satisfaction of any Condition Precedent but such waiver must be in writing
signed by Developer.  If a Condition Precedent is not satisfied in a timeframe
reasonable to Developer, Developer may, in its sole and absolute discretion,
notify the City that the Conditions Precedent have not been satisfied and this
Agreement shall terminate and become null and void and Developer and the City
shall have no further obligations to each other under this Agreement. 
Nothwithstanding anything in this Agreement to the contrary, upon issuance of
the Class B License from the MGC, all Conditions Precedent shall be deemed to
have been satisfied or waived by Developer.

 

4.1.          Gaming Commission Approval.  As a Condition Precedent to
Construction Commencement, the MGC selects Developer and the Project for
Prioritization.  As a Condition Precedent to Continuation, the MGC grants
Developer all necessary licenses including but not limited to Key Person and
Level I.

 

4.2.          Other Governmental Approvals.  As a Condition Precedent to
Construction Commencement or to Continuation, as the case may be, Developer
obtains or is able to obtain all other governmental approvals and permits and
all other official and necessary approvals and permits.

 

4.3.          Voter Approval.  As a Condition Precedent to Construction
Commencement, a majority of the voters of the City voting in the November 2,
2010 election must approve the question that will appear on the ballot asking
the voters to allow the licensing of excursion gambling boats or floating
facilities in the City.  In the event a majority of the voters of the City
voting in the election fail to approve the question, Developer may terminate
this Agreement and abandon the Project.  In addition, as a Condition Precedent
to Continuation, if any future ballot measure, not in effect as of the Effective
Date, is certified for election and such ballot measure jeopardizes Developer’s
ability to construct and operate the Project, as determined by Developer in

 

8

--------------------------------------------------------------------------------


 

Developer’s sole and absolute discretion, Developer may terminate this Agreement
and abandon the Project.

 

4.4.          Acquisition of Property within the Project Site.  As a Condition
Precedent to Construction Commencement, Developer or a related entity obtains
fee simple ownership of all real property (including but not limited to all
options held by third parties, fee interests, leasehold interests,
tenant-in-common interests, easement rights and such other like or similar
interests, both public and private) and existing improvements on the Project
Site, excluding new public rights-of-way necessary for the implementation of the
Project, subject only to easements, conditions and restrictions acceptable to
Developer.

 

4.5.          Inspections.  As a Condition Precedent to Construction
Commencement, Developer in its sole and absolute discretion is satisfied with
the results of Developer’s examination and inspection of the Project Site,
including public land and rights-of-way within the Project Site (collectively,
the “Inspections”).  The Inspections may include, without limitation, title,
survey, environmental assessments, soil studies, historical, archeological,
cultural, architectural, mechanical and engineering studies, and any inspections
required by any governmental agency.  Developer and Developer’s representatives,
agents and contractors, at Developer’s sole cost and expense, may examine and
inspect the Project Site, including public land and rights-of-way within the
Project Site, and may disturb the Project Site, including drilling for samples,
in conjunction with the Inspections.  If this Agreement is terminated, Developer
shall return all areas of the Project Site disturbed by Inspections to
substantially the same condition existing prior to such disturbance.

 

4.6.          Levee.  As a Condition Precedent to Construction Commencement, the
North Main Street Levee and the Main Street Levee (the “Levee System”) must:
(a) be certified by a qualified independent third party inspector; (b) meet all
the design and maintenance requirements of the U.S. Army Corps of Engineers for
a 500 year levee; (c) enable Developer to obtain flood insurance at rates
acceptable to Developer; and (d) be otherwise acceptable to Developer’s lenders
and insurers for issuance of financing.

 

4.7.          Absence of Material Adverse Change.  As a Condition Precedent to
Construction Commencement and to Continuation, no Material Adverse Change has
occurred.  For purposes of this Agreement, “Material Adverse Change” means any
event, change, development, or occurrence that, individually or together with
any other event, change, development, or occurrence, is materially adverse to
Developer’s business, condition (financial or otherwise), assets or operations,
or to the Project, and shall include, but not be limited to: (a) any event or
economic condition that causes the Project to no longer be economically viable
or financeable; (b) economic or credit conditions that result in substantial
financial costs to Developer that are not anticipated by Developer as of the
Effective Date; or (c) costs associated with Developer’s acquisition of private
land, public land or rights—of-way, or costs to be reimbursed by Developer to
the City pursuant to this Agreement, or hidden defects and/or substantial
requirements for on-site or off-site improvements, that in Developer’s sole and
absolute discretion make the Project no longer economically feasible.

 

9

--------------------------------------------------------------------------------


 

4.8.          No Legislative Changes.  As a Condition Precedent to Construction
Commencement and to Continuation, there is no significant new legislative or
regulatory change which would make materially more burdensome or costly the
obligations of Developer related to the Project or which make the Project no
longer economically feasible.

 

4.9.          No Litigation.  As a Condition Precedent to Construction
Commencement and to Continuation, no legal action, including but not limited to
court litigation or administrative process, is initiated or pending, including
without limitation action against Developer, the City, the MGC or the State of
Missouri, or any political subdivision of the State of Missouri, challenging the
validity or seeking to enjoin the performance of, or otherwise arising out of
the subject matter of, this Agreement or any provision of this Agreement.

 

4.10.        Utilities.  As a Condition Precedent to Construction Commencement:

 

4.10.1.     Construction and relocation of all utilities necessary for service
to the Project shall be economically feasible as determined by Developer,
including without limitation, removal or removal and relocation of all City
owned utilities in the Project Site at Developer cost and vacation or vacation
and relocation of all City utility easements that affect the Project Site at
Developer cost.

 

4.10.2.     All utilities to the Project Site, including electricity, gas,
water, sanitary sewer, storm sewer, cable and telecommunications, shall be
available, in sufficient capacity to supply the Project as reasonably determined
by Developer, and at Developer cost, which cost shall be economically feasible
as determined by Developer.

 

4.11.        Zoning.  As a Condition Precedent to Construction Commencement:

 

4.11.1.     Zoning shall have been amended to re-zone the Project Site as
provided in the rezoning application submitted by Developer in accordance with
Paragraph 3.2.

 

4.11.2.     City has upon re-zoning acknowledged that the Project Site is
properly zoned to allow the construction and operation of the Project and for
gaming activities.

 

4.12.        City Commitments.  As a Condition Precedent to Construction
Commencement or to Continuation, as the case may be, the City has fulfilled the
City Commitments or has obtained definitive agreements to accomplish the City
Commitments.

 

5.             City Commitments.  The City agrees to take the following actions
and complete each of the following actions by June 30, 2011 or demonstrate
substantial progress towards completing such actions by June 30, 2011, unless a
different date is identified or implied in this Agreement for the action.  Any
reasonable costs incurred by the City from and after October 1, 2010 in
fulfilling the City Commitments, except for costs of City staff time and except
as may

 

10

--------------------------------------------------------------------------------


 

otherwise provided in this Section 5, shall be the responsibility of Developer
which shall be paid by Developer to City within thirty (30) days of receipt of
invoice accompanied by reasonably documented evidence of such costs.

 

5.1.          Zoning.  City shall take all necessary action to promptly process
to a final decision the rezoning application submitted by Developer pursuant to
Section 3.2, subject to all Applicable Requirements, and including necessary
action for initiating zoning and final action zoning any public rights-of-way
within the Project Site as described in Section 5.3.1 and requested in the
rezoning application.  Final legislative action on a completed zoning
application submitted pursuant to Paragraph 3.2 shall be taken not later than
six (6) months after submission of a completed application, unless otherwise
mutually agreed by Developer and City.

 

5.2.          Signage.  Signage shall be as approved on the Final Site Plan.  If
variances are sought for signage, such variances shall be requested in the
zoning application, or as may otherwise be pursued as permitted by Applicable
Requirements.  Developer’s signage on the Project Site shall comply with all
Applicable Requirements.  The City agrees that the zoning approval shall not
control the content of the words or images of such signage, except as may be
governed by the Applicable Requirements.

 

5.3.          Streets and Traffic.

 

5.3.1.       Vacation.  City shall vacate all public streets, alleys, roadways,
driveways and sidewalks in the Project Site as and when reasonably requested by
Developer after the Conditions Precedent have been satisfied and as approved on
the Final Site Plan.

 

5.3.2.       Parking Prohibition.  City, upon issuance of a Class B License from
the MGC for the Project Site, shall enact an ordinance to eliminate on-street
public parking on Main Street and Chestnut Street between Broadway and the
northern boundary of the Project Site where Chestnut Street crosses the levee. 
The City shall also prohibit such parking during construction of the Project.

 

5.3.3.       Dedication.  City shall accept public dedication of all property as
provided for in Paragraph 3.14.

 

5.3.4.       Wayfinding Signage.  City shall cooperate with Developer to develop
comprehensive signage plans, based on the Cape Girardeau Wayfinding Design
Documents and Master Plan dated June 21, 2010 to establish wayfinding signage
providing adequate directions to the Project.  The City shall request that the
State of Missouri Department of Transportation install an adequate number of
directional signs related to the Project on the highways and state-controlled
roads leading to the City and the City shall use its reasonable efforts to
obtain approval of such requests.  City shall pay the costs of all wayfinding
signage from the Two Hundred Fifty Thousand Dollars ($250,000) paid by Developer
to City pursuant to Paragraph 3.12.2 and not to exceed that amount, and City
shall use its

 

11

--------------------------------------------------------------------------------


 

reasonable efforts to seek grant monies that are available for such signage
packages.

 

5.4.          Property.  City shall convey all of its property right, title and
interest in the properties shown on Exhibit E to Developer at such time as
Developer makes the payment to the City set forth in Section 3.12.1 on such
closing date as is mutually agreeable by City and Developer, but in no event
later than sixty (60) days after Prioritization of Developer occurs.  After
transfer, and until the Main and Chestnut Improvements are completed and
dedicated to the City, Developer shall provide binding accommodation for
alternative emergency access and other necessary traffic routing as my be
reasonably required by the City due to the transfer from public ownership of the
properties shown on Exhibit E.

 

5.5.          Rights-of-Way Acquisition; Condemnation.  Developer shall make
reasonable and good faith efforts to acquire for the City any property or any
interest in property necessary for public infrastructure improvements including
as set forth on Exhibit D and as described in the Conceptual Plan and finalized
on final improvement plans approved by the City, including without limitation,
any tenant’s or lessee’s interest in any lease affecting all or a portion of
such property.  The City shall control the form of deed of any acquisition.  If
Developer is unable to acquire any such property through good faith and
reasonable efforts, Developer shall notify the City, in writing, that the City
should undertake negotiations to acquire the property as prescribed by Chapter
523 RSMo and other Applicable Requirements, and if unable to acquire the
property by such means, then to initiate eminent domain proceedings to acquire
such property or interest in the property.  Subject to satisfaction of all
Applicable Requirements, the City shall initiate such proceedings within fifteen
(15) business days after such notification and subject to compliance with all
Applicable Requirements for such condemnation.  Developer shall reimburse the
City for all costs and expenses of the acquisition of the property and for all
legal expenses involved in the acquisition, including but not limited to the
negotiated price, settlement or the condemnation award relating to any and all
such parcels, and any judgment thereafter, interest, taxes to be paid at the
time of acquisition, court costs, filing fees, title work fees, appraisal fees,
environmental inspection fees, investigation or engineering of alternative
locations, relocation assistance costs, abandonment costs, legal fees,
publication costs, and all administrative and other expenses incurred in
connection with the acquisition of the parcels.  Prior to commencement of
condemnation proceedings, the City may require Developer to deposit funds with
the City, in amounts reasonably estimated by the City to address anticipated
total or incremental costs, and to be held by the City and drawn upon by the
City for reimbursement under this Paragraph.  Any such deposited funds not
expended pursuant to this Paragraph shall be returned to Developer.  Under no
circumstances shall this section be construed to authorize or require City
condemnation of any parcel solely for economic development purposes as defined
in Section 523.271.2 RSMo.

 

5.6.          Business License.  City represents, warrants and covenants that
the City’s business license tax does not apply to gross receipts of gaming
revenues from the Project.

 

5.7.          Support and Cooperation.  The City shall:

 

12

--------------------------------------------------------------------------------


 

5.7.1.       Communicate the City’s support for the Developer and the Project as
the preferred developer and the preferred gaming facility to the MGC and other
governmental entities and agencies and to groups and individuals and in public
or private forums, all as reasonably requested by Developer.

 

5.7.2.       In a timely fashion act on all completed applications for permits
and approvals from the City that are required for the Project to facilitate
completion of the Project in the timeframes set forth in Developer’s Application
to the MGC, and as the Application may be amended from time to time, including
without limitation timely review of the Preliminary and Final Site Plans, and
the City shall take final action consistent with Applicable Requirements.

 

5.7.3.       Cooperate in good faith with Developer.

 

5.7.4.       Promptly respond to any requests or notices received by the City
from Developer.

 

5.7.5.       Consider in good faith any request for any variation from or
amendment to the terms of this Agreement or documents produced in connection
with this Agreement that may be reasonably necessary to complete the Project.

 

6.             Changes.  Nothing herein shall preclude Developer from making
changes to the Project, subject to all Applicable Requirements, as may be
necessary or desirable to the Developer, to enhance the economic viability of
the Project or otherwise, so long as such changes do not materially change the
Project as a gaming facility and related uses nor materially deviate from the
information contained in the Application to the MGC and the Project Description.

 

7.             Assignment.  Developer may transfer, assign or change ownership
of this Agreement or Developer’s interest in and to some or all of the Project
Site (each, a “Transfer”) without the prior written consent of the City to:
(a) a majority-controlled subsidiary or parent entity; (b) any entity it
controls, is controlled by, or is under common control with; (c) any entity in
which it has a majority interest or of which it is manager; or (d) any entity
upon a reasonable demonstration by Developer of the proposed transferee’s or
assignee’s experience and financial and legal capability to undertake and
complete the Project and perform Developer’s obligations under this Agreement
(each, a “Permitted Transferee”); provided that any  the recipient of any
Transfer first delivers to the City a binding and enforceable writing that
assumes and agrees to perform all of the obligations of Developer as developer
under and pursuant to this Agreement as of the date the Transfer.  All other
Transfers shall require prior written consent of the City, not to be
unreasonably withheld.  Developer shall promptly provide the City prior notice
of such Transfer.  Developer shall be relieved of any obligations under this
Agreement arising after a Transfer to a Permitted Transferee, provided that
Developer is not in default of any obligation herein.  Permitted Transferee,
however, shall be fully subject to the terms of this Agreement as the
Developer.  Developer may collaterally assign its interest in this Agreement or
the Project Site as security to a reputable lender without the prior written
consent of the City.  The City may not transfer, assign or change ownership of
this Agreement.  During any time Developer holds a Class B license for the
Project, no consent of the City is required for a Transfer, provided: (a)

 

13

--------------------------------------------------------------------------------


 

Developer may not transfer, assign or change ownership of this Agreement without
the prior consent of the MGC; (b) Developer may not transfer, assign or change
ownership of Developer’s interest in and to some or all of the Project Site
without the prior consent of the MGC; and (c) Developer shall provide the City
notice of any proposed transfer, assignment or change of ownership prior to
Developer provides notice of such to the MGC; and (d) the recipient of any
Transfer first delivers to the City a binding and enforceable writing that
assumes and agrees to perform all of the obligations of Developer as developer
under and pursuant to this Agreement as of the date the Transfer.

 

8.             Insurance.  Developer will cause there to be insurance as
hereinafter set forth at all times during the process of constructing the
Project and, from time to time at the request of the City, furnish the City with
proof of payment of premiums on:

 

8.1.          Commercial general liability insurance (including premises
operations, independent contractors, operations of subcontractors, completed
operations and contractual liability insurance) together with an owner’s and
contractor’s policy, with limits against bodily injury and property damage of
not less than Three Million Dollars ($3,000,000) for each occurrence (to
accomplish the above required limits, an umbrella excess liability policy may be
used).  This policy shall be written on ISO occurrence form CG 00 01 96 (or
substitute form providing equivalent coverage) and shall name the City as an
additional insured for coverage of not less than the sovereign immunity limits
as set forth in §537.610 R.S.Mo. with proof of such being delivered to the City
and providing for notice to the City at least thirty (30) days prior to any
cancellation; and

 

8.2.          Workers’ Compensation insurance, with statutorily required
coverage, and all other insurance as may be required by law.

 

9.             Damage, Destruction, Condemnation or Eminent Domain.

 

9.1.          If all or any material part of the Project or the Project Site is
damaged, destroyed or taken by condemnation or power of eminent domain,
excluding such condemnation as contemplated by Paragraph 5.5, Developer shall
notify the City and, at Developer’s choice, either (a) cease the use of the
property as a gaming facility and this Agreement shall terminate and be null and
void and Developer and the City shall have no further obligations to each other
under this Agreement, or (b) Developer shall continue with the Project.

 

9.2.          If less than a material part of the Project or the Project Site is
damaged, destroyed or taken by condemnation or power of eminent domain,
Developer shall notify the City, this Agreement shall continue in full force and
effect, and Developer shall continue with the Project.

 

9.3.          For purposes of this Section 9, “material part of the Project or
the Project Site” is defined as a part that substantially impairs Developer’s
access to or intended use of the Project or the Project Site.

 

10.           Compliance.  Developer and the City will comply with all
applicable federal, state and local laws, rules, regulations and ordinances,
including but not limited to state statutes and

 

14

--------------------------------------------------------------------------------


 

regulations pertaining to gaming.  Developer shall as a condition of this
Agreement provide such certification and documentation as may be required by
state or federal law, including regarding immigration compliance, in such time
frames as may be required by state or federal law or reasonably required by the
City for execution, validation or enforcement of this Agreement.

 

11.           Indemnification.  Developer hereby covenants, warrants and agrees
to indemnify and save the City and its respective officials, officers, agents,
attorneys, employees and representatives  harmless from and defend against (with
legal counsel selected by the City and reasonably acceptable to Developer) all
claims, demands, costs, liabilities, damages or expenses, including attorneys’
fees, by or on behalf of any person, firm or corporation arising from: (1) the
conduct or management of, or from any work, actions or omissions of Developer
relating to the Project; or (2) any condemnation, acquisition or transfer of
land under this Agreement, including, but not limited to, any environmental
condition or use of such land; or (3) from any action or inaction of City
pursuant to this Agreement or any breach or default of this Agreement by
Developer; or (4) any claim, demand, dispute or litigation by any third party
relating to this Agreement or the Project, or any actions taken relating thereto
by City pursuant to the terms of this Agreement, including, but not limited to,
any lawsuit related to the election referenced in Paragraph 4.3, or relating to
any City approval, ordinance or action taken in furtherance of or under
obligation of this Agreement.  The foregoing indemnification obligations shall
survive termination of this Agreement for any reason.

 

12.           Public Liability Limited.  The parties hereto agree that neither
the City nor any of its respective officials, officers, agents, attorneys,
employees, or representatives shall have any liability in damages or any other
monetary liability to Developer or any affiliate, or successor, assign, heir or
personal representative in respect of any suit, claim, or cause of action
arising out of this Agreement or the commitments contemplated herein.  No
official, officer, agent, attorney, employee, or representative of the City
shall be personally liable to Developer or any affiliate, or successor, assign,
heir or personal representative arising from any default or breach by any party
under this Agreement or any commitments contemplated herein.

 

13.           Notices.  Notices or other communications which are required or
may be given under this Agreement shall be in writing, delivered personally or
by courier service or by certified mail to the address indicated for each party,
or to such other address as designated by a party by notice to the other party. 
The date of notice shall be the date of delivery or refusal of delivery.

 

14.           Time of the Essence.  Time is of the essence in the performance of
all obligations under this Agreement.  Nevertheless, if a deadline or day for
performance is a Saturday, Sunday or legal holiday, the deadline or day for
performance will be the next business day.

 

15.           Entire Agreement.  As of the Effective Date, this Agreement
constitutes the entire agreement between the City and Developer regarding
development of the Project and there are no other covenants, agreements,
promises, terms or provisions, either oral or written, between them concerning
the Project other than those set forth in this Agreement.

 

16.           Binding Benefit.  This Agreement is binding upon and shall inure
to the benefit of the parties hereto, and their successors, heirs, personal
representatives and permitted assigns.

 

15

--------------------------------------------------------------------------------


 

17.           No Police Power Limitation.  Nothing in this Agreement shall be
construed to surrender or waive the City’s police powers or to contract away any
of its governmental functions or authority.  This Agreement shall be interpreted
in light of inherent limitations placed upon the City as a municipal corporation
which requires it to retain such police powers to protect the health, welfare
and safety of the public.  Furthermore, nothing in this Agreement shall be
interpreted to contradict any federal or state law.

 

18.           Opportunity to Cure.  In the event either party fails to timely
satisfy a Commitment or breaches an obligation herein, or prior any party
exercising a right of termination of this Agreement for any reason, such party
shall have a period of thirty (30) days from receipt of written notice of such
failure or breach, or intent to terminate, to cure such default or termination
basis before termination or a remedy for default may be invoked.  Where the
basis for termination or default is not cured within the thirty (30) day period,
the party declaring the default or termination may elect to accept a legally
binding commitment to cure in its sole discretion.

 

19.           Enforcement by City.  In the event that Developer fails to make a
monetary payment required by this Agreement or otherwise fails to comply with
any material term herein, the City may, in addition to any other remedies
available at law or in equity, withhold permits and approvals for the Project
until such compliance is secured and shall be entitled to any costs of
enforcement of this Agreement, including reasonable attorneys fees, in the event
that Developer is determined judicially to have violated the terms of this
Agreement.  Nothing herein shall preclude the Developer from contesting the
existence City’s determination of Developer’s noncompliance, including as may be
the basis for such withholding of permits or approvals for the Project.

 

20.           Conflict of Interest.  No member of the City Council who has any
power of review or approval of any of Developer’s undertakings, or of
Developer’s contracting for goods or services for the Project Site, shall
participate in any decisions relating thereto which affect that member’s
personal interests or the interests of any corporation or partnership in which
that member is directly or indirectly interested.  Any person having such
interest shall immediately, upon knowledge of such possible conflict, disclose,
in writing, to the City Council the nature of such interest and seek a
determination by the City Council with respect to such interest and, in the
meantime, shall not participate in any actions or discussions relating to the
activities herein proscribed.

 

21.           Representations of Developer.  Developer hereby represents and
warrants that it has full and lawful right, power and authority, under current
applicable law, to execute, deliver and perform the terms and obligations of
this Agreement and all of the foregoing have been or will be, duly and validly
authorized and approved by all necessary Developer proceedings, findings and
actions.  Accordingly, this Agreement constitutes the legal, valid and binding
obligation of the Developer, enforceable in accordance with its terms.

 

22.           Representations of the City.  The City hereby represents and
warrants that it has full constitutional and lawful right, power and authority,
under current applicable law, to execute, deliver and perform the terms and
obligations of this Agreement and all of the foregoing have been or will be,
upon adoption of ordinances authorizing this Agreement, duly and validly

 

16

--------------------------------------------------------------------------------


 

authorized and approved by all necessary City proceedings, findings and
actions.  Accordingly, this Agreement constitutes the legal, valid and binding
obligation of the City, enforceable in accordance with its terms.

 

23.           Governing Law.  The laws of the State of Missouri will govern this
Agreement.

 

24.           Amendments.  This Agreement may not be amended or otherwise
modified except in writing signed by each of the parties.

 

25.           Severability.  If any provision of this Agreement, in whole or in
part, is held invalid, that provision or specific part of the provision shall be
deemed severed from this Agreement and will not invalidate the remainder of this
Agreement or that provision.

 

26.           Reversion of City Property and Right of First Refusal.  If this
Agreement is terminated prior to issuance of Class B License to Developer issued
by the MGC for the Project (a “Termination Date”), all property conveyed to
Developer by the City or vacated by the City for the Project shall revert to
ownership by the City.  Developer shall execute such deeds or other
documentation as may be reasonably required by the City to effect such
reversion.  In addition, the City shall have a right of first refusal for all
other real estate acquired by Developer for the Project (the “Right of First
Refusal”), as follows:

 

26.1.        If at any time after the Termination Date, Developer receives a
bona fide offer (an “Offer”) to purchase all or any part of the Project Site
owned by Developer (such all or part being hereafter referred to as the
“Property”) and Developer is willing to accept the Offer, Developer shall
promptly give to the City written notice (the “Notice”) of the name and address
of the person or entity making the Offer (the “Offeror”) and the price and other
terms of the Offer and of Developer’s willingness to accept the Offer.

 

26.2.        The City may exercise the Right of First Refusal within twenty (20)
days after receipt of the Notice by notifying Developer that the City will
acquire the Property for the price and on the terms specified in the Offer,
including without limitation any contingencies contained in the Offer.  If the
City does not exercise the Right of First Refusal, Developer may sell and
transfer the Property to Offeror for the price and on the terms specified in the
Offer and no other.  Such sale and transfer will terminate the Right of First
Refusal with respect to the Property as conveyed to Offeror.

 

26.3.        If the sale and transfer of the Property to Offeror does not occur,
the Right of First Refusal shall remain in full force and effect.  The failure
of the City to exercise the Right of First Refusal does not constitute a waiver
of the Right of First Refusal as to any subsequent offers.

 

26.4.        If the City exercises the Right of First Refusal but fails to
acquire the Property, then this Right of First Refusal shall terminate with
regards to the Property.

 

26.5.        Any transfer of the Property made in violation of the City’s rights
under this Right of First Refusal shall be void and the City shall have the
right to acquire the Property for the same price and on the same terms as
applied to the attempted transfer.

 

27.           Recording.  This Agreement may be recorded by either party in the
real estate records of the County in which the Project Site is located.

 

17

--------------------------------------------------------------------------------


 

28.           Run with the Land.  The provisions of this Agreement are covenants
running with the land within the Project Site.

 

29.           Termination.  In addition to any right of termination otherwise
provided in this Agreement, this Agreement may be terminated by the City, and
shall become null and void, with no further obligations of the City and
Developer to each other hereunder, if Developer, after notice and opportunity to
cure as provided in Paragraph 18: (1) fails to satisfy any Developer Commitment
within the time specified for the Commitment; (2) files for bankruptcy, is
administratively dissolved, becomes insolvent as that term is identified in 11
U.S.C. §101, or otherwise ceases to be authorized to do business in the State of
Missouri; (3) Developer makes changes to the Project pursuant to Paragraph 6
that materially adversely impact the City’s interests or impose material
additional costs on the City; (4) Construction Commencement does not occur by
three (3) years after Prioritization of Developer; (5) if Developer’s gaming
license or gaming license renewal for the Project is denied, surrendered,
revoked or terminated, and is not reinstated within one (1) year after such
event; or (6) if any party other than Developer is selected by the MGC for
Prioritization for a site in the City of Cape Girardeau.

 

[Signatures on next page]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, City of Cape Girardeau and IOC-Cape Girardeau LLC have
signed this Agreement, which may be signed in counterparts and by facsimile.

 

City of Cape Girardeau

 

IOC-Cape Girardeau LLC

 

 

 

 

 

 

By:

/s/ Scott A. Meyer

 

By:

/s/ Virginia M. McDowell

 

 

 

Name: Scott A. Meyer

 

Name: Virginia M. McDowell

 

 

 

Title: City Manager

 

Title: President and COO

 

 

 

Date: October 4, 2010

 

Date: September 2, 2010

 

 

 

Address for notices:

 

Address for notices:

W. Eric Cunningham

 

600 Emerson Road, Suite 300

City Attorney

 

St. Louis, MO 63141

401 Independence, P.O. Box 617

 

 

Cape Girardeau, MO 63702-0617

 

With a copy to:

 

 

c/o Gallop, Johnson & Neuman, L.C.

ATTEST:

 

Attn: Thomas J. Campbell

 

 

101 South Hanley, Suite 1700

 

 

St. Louis, MO 63105

/s/ Gayle L. Conrad

 

 

City Clerk

 

 

 

19

--------------------------------------------------------------------------------